U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-QSB/A (Mark One) SQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2007. £TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT For the transition period from N/A to N/A Commission File No. 0-51697 Bridgetech Holdings International, Inc. (Name of small business issuer as specified in its charter) Delaware 20-1992090 State of Incorporation IRS Employer Identification No. 402 West Broadway 26th Floor San Diego, California 92101 (Address of principal executive offices) (619) 564-7100 (Issuer’s telephone number) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes£ NoS Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes£ NoS The number of shares of the issuer’s common equity outstanding as of June 12, 2007 was 29,279,846shares ofcommon stock. Transitional Small Business Disclosure Format (check one): Yes£ NoS 1 BRIDGETECH HOLDINGS INTERNATIONAL, INC. INDEX TO FORM 10-QSB FILING FOR THE THREE MONTHS ENDED MARCH 31, 2 TABLE OF CONTENTS PART I FINANCIAL INFORMATION PAGE Item 1. Financial Statements Condensed Consolidated Balance Sheet As of March 31, 2007 3 Condensed Consolidated Statements of Operations For the Three ended March 31, 2007 and 2006 4 Condensed Consolidated Statements of Cash Flows For the Three months ended March 31, 2007 and 2006 5 Notes to Condensed Consolidated Financial Statements 6 - 9 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 9- 17 Item 3. Control and Procedures. 18 PART II OTHER INFORMATION Item 1. Legal Proceedings 18 Item 2. Changes in Securities and Small Business Issuer Purchases of Equity Securities 18 Item 3. Defaults upon Senior Securities 19 Item 4. Submission of Matters to a Vote of Security Holders 19 Item 5. Other Information 19 Item 5. Exhibits 19 CERTIFICATIONS Exhibit 31 – Management certification 20-24 Exhibit 32 – Sarbanes-Oxley Act 20-24 2 Table of Contents PART I – FINANCIAL INFORMATION ITEM 1 – FINANCIAL STATEMENTS BRIDGETECH HOLDINGS INTERNATIONAL, INC. CONDENSED CONSOLIDATED BALANCE SHEET RESTATED March 31, 2007 (Unaudited) ASSETS CURRENT ASSETS Cash and cash equivalents $ 170,882 Accounts receivable net of allowance for bad debt 66,093 Inventory 278,743 Minority Interest 141,170 Deposits 150,245 Prepaid Expenses 177,000 Total current assets 984,133 Property and equipment - net 617,616 Intangible assets - net - TOTAL ASSETS $ 1,601,749 LIABILITIES AND STOCKHOLDERS' DEFICIT: CURRENT LIABILITIES: Accounts payable and accrued liabilities $ 2,580,679 Accrued compensation 757,743 Notes payable - affiliate 660,989 Notes payable - current 2,781,447 Total current liabilities 6,780,858 Total liabilities 6,780,858 Commitments and Contingencies STOCKHOLDERS' DEFICIT: Series A 8% cumulative convertible preferred stock, $.000001 par value: 5,000,000 shares authorized, no shares issued and outstanding at March 31, 2007. - Common Stock, par value $.001, 50,000,000 shares authorized, - 29,279,846 shares issued at March 31, 2007 29,280 Additional paid-in-capital 28,678,573 Accumulated deficit - Originally filed (20,133,104 ) Correction of an error (13,753,858 ) Accumulated deficit - Restated (33,886,962 ) Total stockholders' deficit (5,179,109 ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ 1,601,749 The accompanying notes are an integral part of these condensed consolidated financial statements 3 Table of Contents BRIDGETECH HOLDINGS INTERNATIONAL, INC. CONDENSED CONSOLIDATED STATEMENT OF OPERATIONS FOR THE THREE MONTHS ENDED MARCH 31, 2 RESTATED March 31, 2007 2006 REVENUES: Revenues $ 46,170 $ 125,030 Cost of goods sold 4,403 25,481 Gross profit 41,767 99,549 OPERATING EXPENSES: General and administrative 5,034,857 2,645,153 Depreciation and amortization 104,068 17,966 Total operating expenses 5,138,925 2,663,119 OPERATING LOSS (5,097,158 ) (2,563,570 ) OTHER (INCOME) AND EXPENSES Interest and other Income (3,072 ) - Interest expense 59,638 7,450 Total other expense 56,566 7,450 LOSS BEFORE INCOME TAXES (5,153,724 ) (2,571,020 ) INCOME TAX (BENEFIT) PROVISION - - NET LOSS BEFORE MINORITY INTEREST (5,153,724 ) (2,571,020 ) MINORITY INTEREST 73,050 (202 ) NET LOSS BEFORE DISCONTINUED OPERS. $ (5,080,674 ) $ (2,571,222 ) LOSS FROM DISCONTINUED OPERATIONS 5,658 NET LOSS $ (5,086,332 ) $ (2,571,222 ) NET LOSS PER SHARE: Basic: $ (0.18 ) $ (0.16 ) Diluted: $ (0.17 ) $ (0.16 ) Weighted Average Common Shares Outstanding basic and diluted Basic 29,279,846 15,632,619 Diluted 29,939,846 15,632,619 The accompanying notes are an integral part of these condensed consolidated financial statements 4 Table of Contents BRIDGETECH HOLDINGS INTERNATIONAL, INC. CONDENSED CONSOLIDATED STATEMENT OF CASH FLOWS FOR THE THREE MONTHS ENDED MARCH 31, 2 RESTATED March 31, 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES: Net (loss) $ (5,086,332 ) $ (2,571,222 ) Adjustments to reconcile net income to net cash (used in) operating activities: Minority Interest (73,050 ) 202 Foreign exchange translation adjustment (1,047 ) 58 Depreciation and amortization 104,068 17,966 Stock issued for services 3,289,812 693,761 Changes in assets and liabilities: Accounts receivable (465 ) (91,934 ) Inventory (3,763 ) Accounts payable and accrued liabilities 333,190 451,615 Accrued compensation (27,145 ) 63,891 Deposits 69,612 (67,054 ) Other assets - 28,183 Prepaid expenses (139,467 ) (210,879 ) Net cash used in operating activities (1,534,587 ) (1,685,413 ) CASH FLOWS FROM INVESTING ACTIVITIES: Property and equipment (50,005 ) (406,598 ) Net cash used in investing activities (50,005 ) (406,598 ) CASH FLOWS FROM FINANCING ACTIVITIES: Repayment of investors loans - (230,582 ) Proceeds from notes payable 1,148,291 100,000 Proceeds from issuance of common stock 56,000 2,666,839 Net cash provided by financing activities 1,204,291 2,536,257 (DECREASE) INCREASE IN CASH (380,301 ) 444,246 CASH, BEGINNING OF QUARTER 551,183 32,703 CASH, END OF QUARTER $ 170,882 $ 476,949 Supplemental Disclosures Income Taxes $ 800 $ - Interest Paid $ 19,336 $ 7,451 The accompanying notes are an integral part of these condensed consolidated financial statements 5 Table of Contents BRIDGETECH HOLDINGS INTERNATIONAL, INC. NOTES TO CONDENSED FINANCIAL STATEMENTS THREE MONTHS ENDED MARCH 31, 2007 and 2006 1. DESCRIPTION OF BUSINESS The Condensed Consolidated financial statements of Bridgetech Holdings International, Inc. include the accounts of its wholly owned subsidiaries, Retail Pilot, Inc. D/B/A Healthcare Pilot (“Retail”), International MedLink, Inc. (“MedLink”), and Clarity Imaging International, Inc. (“Clarity”). On January 10, 2005, Bridgetech Holdings International, Inc. (the “Company or Bridgetech”) was incorporated in Florida. The Company primarily focuses on facilitating the transfer of medical drugs, devices and diagnostics from the United States to China and other international locations. In February 2005, Parentech acquired Bridgetech Holdings International, Inc., issuing 1,673,438 shares of Parentech common stock to the shareholders of Bridgetech. In February 2005, Parentech changed its name to Bridgetech and ceased all activities associated with designing, developing and marketing products intended to enhance the well being of infants in order to focus on the principle business of facilitating the transfer of medical drugs, devices and diagnostics from the United States to China and other international locations In March 2005, Bridgetech acquired 80% of the outstanding capital of Retail. In June 2005, Bridgetech acquired the remaining 20% of the outstanding capital of Retail. Retail’s principal business is designing, providing and installing asset management and tracking products for hospitals and other health care facilities in the United States. In June 2005, the Company acquired 100% of MedLink. Medlink’s principal business is providing hospitals and other healthcare facilities with nurses from the Philippines who are properly accredited to practice as nurses in the United States. In June 2005, Bridgetech acquired 100% of Clarity. Clarity manages diagnostic imaging centers in Texas. In June 2005, Bridgetech entered into an agreement with Amcare Labs International, Inc., an affiliate of Johns Hopkins International Medical Laboratories (“Amcare”).Under this arrangement, the Company and Amcare intended to operate a Clinical Research Organization and laboratory in China.Bridgetech owns 67% of Amcare.The Amcare transaction was never implemented and the corporate entity was abandoned.Amcare has been reported as minority interest in a consolidated subsidiary. In 2006, Bridgetech formed Bridgetech Medical Technologies Research & Development Ltd. (“BMT R&D”), in conjunction with the Chinese University of Hong Kong.Bridgetech owns 51 percent of BMT R&D.The Chinese University of Hong Kong owns 49 percent. Bridgetech Medical Technologies Research & Development Ltd. is an entity that is operating and was formed for the separation of new research and the development of future products. The operating losses to date from BMT R&D have been fully consolidated, with the Chinese University’s minority interest presented in the financial statements. 6 Table of Contents 2. BASIS OF PRESENTATION Interim Financial Statements The accompanying interim unaudited Condensed Consolidated financial information has been prepared pursuant to the rules and regulations of the Securities and Exchange Commission. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted pursuant to such rules and regulations, although management believes that the disclosures are adequate to make the information presented not misleading. In the opinion of management, all adjustments, consisting only of normal recurring adjustments, necessary to present fairly the financial position of the Company as of March 31, 2007 and the related operating results and cash flows for the interim period presented have been made. The results of operations of such interim period are not necessarily indicative of the results of the full fiscal year. For further information, refer to the financial statements and footnotes thereto included in the Company’s 10-KSB and Annual Report for the fiscal year ended December 31, 2006. 3. GOING CONCERN The accompanying Condensed Consolidated financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America which contemplate continuation of the Company as a going concern.However, the Company has year end losses from operations and had minimal revenues from operations the three months ended March 31, 2007. During three months ended March 31, 2007 the Company incurred net loss of $2,887,422 and has cumulative losses of $31,685,212.Further the Company has inadequate working capital to maintain or develop its operations, and is dependent upon funds from private investors and the support of certain stockholders. These factors raise substantial doubt about the ability of the Company to continue as a going concern.The financial statements do not include any adjustments that might result from the outcome of these uncertainties.In this regard, Management is proposing to raise any necessary additional funds through loans and additional sales of its common stock. There is no assurance that the Company will be successful in raising additional capital. 4. DISCONTINUED OPERATIONS The Company has discontinued operations of Retail Pilot. 5. EQUITY During three months ended March 31, 2007 and 2006: Quarter Ended Stock issued for Cash Cash Received Stock issued for Services Stock issued for Warrants Exercised March 31, 2006 2,721,500 $ 2,667,459 158,000 Total Issued 2,721,500 $ 2,667,459 158,000 - March 31, 2007 56,000 $ 56,000 1,094,286 - Total Issued 56,000 $ 56,000 1,094,286 - In the first quarter 2006, the Company issued 2,721,500 shares of common stock to 62 accredited investors at a price of $1.00 per share. No solicitation was made nor was any underwriter involved in this issuance. The offer and sale of the securities above were effected in reliance on the exemptions for sales of securities not involving a public offering, as set forth in Rule 506 promulgated under the Securities Act and in Section4(2) and Section4(6) of the Securities Act and/or Rule 506 of Regulation D. t and in Section4(2) and Section4(6) of the Securities Act and/or Rule 506 of Regulation D. During the first quarter of 2006, the Company issued 158,000 shares of common stock to service providers as consideration for services provided to the Company. No solicitation was made nor was any underwriter involved in this issuance. The offer and sale of the securities above were effected in reliance on the exemptions for sales of securities not involving a public offering, as set forth in Rule 506 promulgated under the Securities Act and in Section4(2) and Section4(6) of the Securities Act and/or Rule 506 of Regulation D. 7 Table of Contents In the first quarter 2007, the Company issued 56,000shares of common stock to accredited investors at a price of $1.00 per share. No solicitation was made nor was any underwriter involved in this issuance. The offer and sale of the securities above were effected in reliance on the exemptions for sales of securities not involving a public offering, as set forth in Rule 506 promulgated under the Securities Act and in Section4(2) and Section4(6) of the Securities Act and/or Rule 506 of Regulation D. t and in Section4(2) and Section4(6) of the Securities Act and/or Rule 506 of Regulation D. During the first quarter of 2007, the Company issued 1,094,286 shares of common stock to service providers as consideration for services provided to the Company. No solicitation was made nor was any underwriter involved in this issuance. The offer and sale of the securities above were effected in reliance on the exemptions for sales of securities not involving a public offering, as set forth in Rule 506 promulgated under the Securities Act and in Section4(2) and Section4(6) of the Securities Act and/or Rule 506 of Regulation D. There were no options granted in the end of the period of March 31, 2007and all options previously granted have been cancelled due to the lack of executed option agreements. 6. CORRECTION OF AN ERROR The correction of errors in the first quarter 2006 from the first quarter 2006 results previously filed total an increased loss of $678,163.The net loss previously reported for the first quarter of 2006 was $1,893,059, compared to a current loss of $2,571,222.The recognition of the expense related to the issuance of 200,000 warrants to the Company’s Directors on February 10, 2006, valued using the Black-Scholes method, and represented $677,961 of this total change.The balance of $202 represented the recognition of the minority interest loss in BMT R&D. The correction of errors in the first quarter 2007 from the results previously reported for this first quarter total $2,765,716.The net loss previously reported was $2,320,616, compared to a loss of $5,086,332 currently reported. The Company revalued 1,150,286 shares of common stock granted to employees to fair market value on the dates of issuance.This resulted in an additional compensation expense of $2,201,749. In addition, the recognition of the expense related to the issuance of 660,000 warrants issued in conjunction with the Pinot note in January, valued using the Black-Scholes method, resulted in an additional expense of $719,261. These were partially offset by a reduction in amortization expense in the first quarter totaling $81,750 due to the absence of intangibles that were written off in 2006. In addition, the Company recorded a minority interest income of $73,050 relating to the minority interest in BMT R&D, an Asian entity, which also offset the above.The balance of the correction of $494 was the recognition of a foreign exchange loss and an adjustment to gross profit. 8 Table of Contents Assets March 31, 2007 As Originally Reported March 31, 2007 As Adjusted March 31, 2007 Effect of Change March 31, 2006 As Originally Reported March 31, 2006 As Adjusted March 31, 2006 Effect of Change Total Assets $ 4,050,390 $ 1,601,749 $ 2,448,641 $ - $ - $ - Liabilities Total Liabilitites $ 8,112,584 $ 6,780,858 $ 1,331,726 $ - $ - $ - Stockholders' Equity Accumulated deficit $ 20,133,104 $ 33,886,962 $ (13,753,858 ) $ - $ - $ - Operating expenses $ 2,300,280 $ 5,138,925 $ (2,838,645 ) $ 2,300,280 $ 5,138,925 $ (2,838,645 ) Other expenses $ 63,023 $ 56,566 $ 6,457 $ 63,023 $ 120,926 $ (57,903 ) Net loss $ 2,320,616 $ 5,086,332 $ (2,765,716 ) $ 2,320,616 $ 5,086,332 $ (2,765,716 ) Net loss per share $ 0.08 $ 0.18 $ (0.10 ) $ 0.08 $ 0.18 $ (0.10 ) Statement of Cash Flows Net loss $ 2,320,616 $ 5,086,332 $ (2,765,716 ) $ 2,320,616 $ 5,086,332 $ (2,765,716 ) Net cash used in operating activities $ 1,534,587 $ 1,534,587 $ - $ 1,534,587 $ 1,534,587 $ - Purchase of intangible assets $ 50,005 $ 50,005 $ - $ 50,005 $ 50,005 $ - Net cash provided by financing activities $ 1,204,291 $ 1,204,291 $ - $ 1,204,291 $ 1,204,291 $ - Cash - Beginning of year $ 551,183 $ 551,183 $ - $ 551,183 $ 551,183 $ - Cash - End of year $ 170,882 $ 170,882 $ - $ 170,882 $ 170,882 $ - ITEM 2 - MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Management’s Discussion and Analysis contains various “forward looking statements” within the meaning of Section 21E of the Securities Exchange Act of 1934, as amended, regarding future events or the future financial performance of the Company that involve risks and uncertainties. Certain statements included in this Form 10-QSB, including, without limitation, statements related to anticipated cash flow sources and uses, and words including but not limited to “anticipates”, “believes”, “plans”, “expects”, “future” and similar statements or expressions, identify forward looking statements. Any forward-looking statements herein are subject to certain risks and uncertainties in the Company’s business, including but not limited to, reliance on key customers and competition in its markets, market demand, product performance, technological developments, maintenance of relationships with key suppliers, difficulties of hiring or retaining key personnel and any changes in current accounting rules, all of which may be beyond the control of the Company. The Company adopted at management’s discretion, the most conservative recognition of revenue based on the most astringent guidelines of the SEC in terms of recognition of software licenses and recurring revenue. Management will elect additional changes to revenue recognition to comply with the most conservative SEC recognition on a forward going accrual basis as the model is replicated with other similar markets (i.e. SBDC). The Company’s actual results could differ materially from those anticipated in these forward-looking statements as a result of certain factors, including those set forth therein. Forward-looking statements involve risks, uncertainties and other factors, which may cause our actual results, performance or achievements to be materially different from those expressed or implied by such forward-looking statements. Factors and risks that could affect our results and achievements and cause them to materially differ from those contained in the forward-looking statements include those identified in the section titled “Risk Factors” in the Company’s Annual Report on Form 10-KSB for the year ended December 31, 2007, as well as other factors that we are currently unable to identify or quantify, but that may exist in the future. 9 Table of Contents In addition, the foregoing factors may affect generally our business, results of operations and financial position. Forward-looking statements speak only as of the date the statement was made. We do not undertake and specifically decline any obligation to update any forward-looking statements. Overview and Plan of Operations The Company has begun to generate revenue from its sole operations; it is an early stage company that is not yet profitable. The company has a single revenue model which is our imaging operations which is not generating enough revenue to cover our costs.While we believe that the CRO strategic alliance and related distribution of medical products planned for China has the greatest long-term potential and is most important to the long-term plans of the Company, this business is at an earlier stage of development and, unlike our other business units, is not currently generating revenues. We also believe that this business has the greatest governmental and regulatory risk. During the next 12 months, the Company intends to spend between $1,000,000 and $2,000,000 to purchase product distribution rights, hire additional staff and fund the establishment and expansion of our China operations, although our ability to do so will depend on our ability to raise additional funds. The Company has incurred an accumulated deficit of approximately $33,886,962 as of March 31, 2007, and current liabilities exceeded current assets by approximately $5,796,725 as of March 31, 2007. We cannot assure you that we will be successful in these fundraising activities. Critical Accounting Policies We prepare our consolidated financial statements in accordance with accounting principles generally accepted in the United States of America. The preparation of these financial statements requires the use of estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements and the reported amount of revenues and expenses during the reporting period. Our management periodically evaluates the estimates and judgments made. Management bases its estimates and judgments on historical experience and on various factors that are believed to be reasonable under the circumstances. Actual results may differ from these estimates as a result of different assumptions or conditions. Revenue Recognition Revenue from product sales is recognized upon shipment to customers at which time such customers are invoiced. Units are shipped under the terms of FOB shipping point when determination is made that collection is probable. Revenues for services are recognized upon completion of the services. For consulting services and other fee-for-service arrangements, revenue is recognized upon completion of the services. The Company has adopted the Securities and Exchange Commission’s Staff Accounting Bulletin (SAB) No. 104, which provides guidance on the recognition, presentation and disclosure of revenue in financial statements. Share-Based Payment In December 2004, the FASB issued a revision of SFAS 123 ("SFAS 123(R)") that requires compensation costs related to share-based payment transactions to be recognized in the statement of operations. With limited exceptions, the amount of compensation cost will be measured based on the grant-date fair value of the equity or liability instruments issued. In addition, liability awards will be re-measured each reporting period. Compensation cost will be recognized over the period that an employee provides service in exchange for the award. SFAS 123(R) replaces SFAS 123 and is effective as of the beginning of January 1, 2006. Based on the number of shares and awards outstanding as of December 31, 2005 (and without giving effect to any awards which may be granted in 2006), we do not expect our adoption of SFAS 123(R) in January 2006 to have a material impact on the financial statements. 10 Table of Contents FSP FAS 123(R)-5 was issued on October 10, 2006. The FSP provides that instruments that were originally issued as employee compensation and then modified, and that modification is made to the terms of the instrument solely to reflect an equity restructuring that occurs when the holders are no longer employees, then no change in the recognition or the measurement (due to a change in classification) of those instruments will result if both of the following conditions are met: (a). There is no increase in fair value of the award (or the ratio of intrinsic value to the exercise price of the award is preserved, that is, the holder is made whole), or the antidilution provision is not added to the terms of the award in contemplation of an equity restructuring; and (b). All holders of the same class of equity instruments (for example, stock options) are treated in the same manner. The provisions in this FSP shall be applied in the first reporting period beginning after the date the FSP is posted to the FASB website. The Company has adopted SP FAS 123(R)-5 but it will not have a material impact on its consolidated results of operations and financial condition. Our company, Bridgetech Holdings International, Inc. (the “Company”) is an early-stage company focused primarily on the business of facilitating the transfer of medical drugs, devices and diagnostics from the United States to China and other international locations. Our strategy is to focus on four key steps in this process: identifying appropriate drugs and other medical products for transfer, assisting in obtaining regulatory approval for those products, distributing the products once such approval is obtained and developing an education component, including a web portal, to disseminate information about healthcare and, more specifically, the products. Corporate History The corporation that is the original predecessor of the Company was originally incorporated in Delaware on June 4, 1991. From 1991 through 2002, this predecessor, which was originally named “Huggie Heart, Inc.,” engaged in several different businesses, a merger and several similar corporate transactions, and changed its name several times. In November 2002, this entity acquired Parentech, Inc., a Delaware corporation, and changed its name to “Parentech, Inc.” From its acquisition of Parentech until the end of 2004, the Company’s primary business was designing, developing and marketing products intended to enhance the well-being of infants. In particular, the Company developed and sold the “Nature’s Cradle Sound and Motion System,” an infant environmental transition system designed to reduce the stress experienced by infants in the post partum period by simulating certain aspects of their pre-birth environment. On December 20, 2004, the Company filed notice of the termination of the registration of its common stock under the Securities Exchange Act of 1934, as amended (the “Exchange Act”). We are not actively developing this business and have ceased operations of all other businesses conducted by Parentech prior to the transaction with Old Bridgetech. We are building a business plan of Old Bridgetech and to focus on facilitating the transfer of medical drugs, devices and diagnostics from the United States to China and other international locations. 11 Table of Contents Recent Developments Since our acquisition of Old Bridgetech, we entered into several significant transactions in furtherance of our business plan in 2006 and 2007: On February 27, 2006, the Company entered into two separate agreements with the Wu Jieping Medical Foundation of Beijing (“WJMF”). The first agreement has been amended WJMF is a sponsor of the portal. The second agreement is a 10-year agreement in which the Company’s products would be distributed by WJMF to hospital facilities throughout China. In April 2005, we entered into a non-cancelable agreement with Latitude Pharmaceuticals, Inc. pursuant to which we purchased an exclusive license to develop, improve, use and sell four intravenous emulsion formulations to be used in the treatment of cancer and infectious diseases in China, Hong Kong, Macau and Taiwan. Dr. Chen, the President of Latitude Pharmaceuticals, Inc developed and owns all rights to these formulations. In April, 2006, Clarity acquired Advanced Capsule Endoscopy Services, LLC, an entity engaged in the business of providing esophageal pill camera examinations.This has been a failed acquisition and all goodwill was impaired to reflect this matter. In May and June 2006, we entered into a relationship with the Chinese University of Hong Kong (“CUHK”). Together, we and CUHK have formed Bridgetech Medical Technologies Research & Development Limited (“BMT R&D”) for the purpose of partnering to provide clinical trials services. We own 51% of BMT R&D, and CUHK owns 49%. In connection with the formation of BMT R&D, BMT R&D and CUHK entered into an agreement pursuant to which CUHK will facilitate BMT R&D’s access to experts, both inside and outside of CUHK, to CUHK’s facilities and employees and to CUHK’s network of collaborators in China, all for the purpose of conducting clinical trials. In return, BMT R&D will maintain adequate funding, establish an office in Hong Kong, introduce trials to “investigators” who will manage individual clinical trialsand perform other tasks. Bridgetech has formed two Wholly Owned Foreign Enterprises (WOFE) which have been approved in China. These are China domiciled legal entities also referred to as special purpose vehicles. The first WOFE (approved September 06) is Guangzhou Bridgetech Medical Technologies Development Company Limited (GBMT). This WOFE was organized to handle regulatory registration of drugs and medical devices with the SFDA. The second WOFE (approved December 06) is called Guangzhou Bridgetech Medicines Company Limited (‘GBM’). This WOFE was organized to manage the wholesaling of drugs and medical devices within China. Bridgetech entered into an agreement to spin off our subsidiary Clarity Imaging International, Inc. into a newly acquired shell Ecash, Inc on March 1, 2007.Ecash, Inc. was purchased to separate the companies domestic operations now, Ecash, Inc. from is Chinese operations, now Bridgetech.The transaction was not complete until April of 2007 and will be reflected in our next quarterly filing. Healthcare Environment in China One of the stated goals of the government of China is to improve the delivery of healthcare to its population. China has established a regulatory body to oversee the delivery of medical products to its population. This body, the SFDA, performs a role similar to that of the Food and Drug Administration (the “FDA”) in the United States. One of the functions of the SFDA is to oversee the registration of medical products such as drugs, devices and diagnostics prior to allowing their general release to the marketplace in China. The process is similar to the process in the United States. Products are submitted to the SFDA for review and then clinical trials are done to generate data as to the performance of the particular product. Once enough testing is performed, and assuming the data support the claims as to the intended performance of the product in question, final approval and registration of the SFDA is requested. Once a product has received the SFDA’s approval and registration, distribution on a national level becomes possible. While state healthcare is provided to the population, there is a growing demand for private healthcare services in China. As the number of more affluent citizens continues to increase, we believe the demand for more modern and more readily available private healthcare services will continue to grow. More and more citizens are now able to afford private healthcare and are not dependent on state-provided services, which are harder to obtain. 12 Table of Contents CRO Services in China As the demand for private healthcare increases, we believe that there will be an increasing need for clinical trials in China. These services are necessary to facilitate the testing and analysis required in the regulatory approval process in order for new products to be introduced into the China market, both from outside China and from within China. China has been working to increase the level of quality in its research and development facilitiesby, among other things, moving towards the adoption of the United States’ Good Laboratory Practice (“GLP”) guidelines (as set forth by the FDA).In January 2005, the country certified seven GLP compliant facilities, but the total in China is still less than 20. The potential market for healthcare in China is vast. China currently has a population estimated at 1.3 billion people. According to the China Academy of Social Sciences, the healthcare market itself in China is estimated to exceed $84 billion. This organization also estimates that, within the healthcare market in China, the pharmaceutical market was $15 billion in 2004 and will grow to $31 billion in 2010 as the population ages and becomes wealthier. The emerging middle class in China, which is helping to increase the demand for private healthcare, was estimated by the China Academy of Social Science to consist of approximately 250 million people in 2003 and has been forecast to grow to 600 million people by 2020. It is expected that this increase will necessitate that more money be spent on healthcare. Currently, according to the China Academy of Science, healthcare spending as a percentage of GDP, which is approximately 4% in China, is only one-third that in the U.S., where it represents approximately 14% of GDP. When combined with the post-SARS response, the move to privatize large sections of the healthcare industry, and the rapidly aging population, this market is expected to grow quickly. Preclinical testing and clinical trials in China cost less than they do in some other developed countries, and the time from drug discovery to marketing is often half that in Europe and the U.S. In order to attract research from global pharmaceutical firms, we believe that China must continue to develop the quality standards and sophistication necessary to manage the complex approval process and conduct the trials in such a way as to allow the data to be used to augment domestic research. China could become a critical component of the global clinical trials market because it offers access to a wide array of ethnic populations and genetic variations. International Nurse Recruitment and Training According to both the American Hospital Association and the American Nursing Association, the U.S. is currently experiencing a shortage of approximately 300,000 nurses. Due to the lack of qualified nurse instructors for nursing schools, high turnover and mandated nurse-to-patient ratios, this shortage is expected to get worse, with the number of open nursing positions projected to exceed one million by 2015. We believe that hospitals and other healthcare employers will increasingly look to fill these positions with foreign-born nursing professionals. 13 Table of Contents Clarity Imaging International, Inc. Clarity Imaging International, Inc. (“Clarity”) was a controlled subsidiary, which specializes in the packaging and delivery of diagnostic services and other innovative and highly leveragable health care technologies and/or services. Clarity will focus on a number of imaging related businesses. The first business will be the development and management of medical imaging centers, these centers would be developed with Hospitals and Radiology Groups.
